Decree of the Surrogate’s Court of Westchester county modified by striking therefrom, at folio 29 of the record, after the words ” for the benefit of said Emma Stein during her life,” the words “ and that upon her death, they pay the sum of One thousand five hundred ($1,500.00) Dollars thereof, to said Lena Eberle, and the balance equally to Adam Eberle and Emma Eberle,” and by inserting in place thereof the words *789“ and that upon her death they pay the remainder of said trust fund in equal portions to Lena Eberle, Adam Eberle, Emma Eberle, Elsie Nicol, Adam Bauer, Marie Bauer, Marie Wahlenmeier and Kate Dussel.” As so modified the decree is unanimously affirmed, with costs to appellants payable out of the estate. The legacies to all of these persons are general legacies, and all abate proportionately, to be paid upon the death of the widow, who has the life right in the estate. Present — Lazansky, P. J., Rich, Carswell, Seudder and Tompkins, JJ.